Case 19-33549-KRH         Doc 32     Filed 03/18/20 Entered 03/18/20 13:43:12              Desc Main
                                    Document      Page 1 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


IN RE:                                         )
                                               )
ANTOINE MABONGHOT                              )       Case No. 19−33549−KRH
                                               )       Chapter 13
                       Debtor                  )

                                  MOTION TO RECONSIDER

         COMES NOW the Debtor, by counsel, and moves this Court to Reconsider the granting of

the Trustee’s Motion to Dismiss this Case of this case, and in support thereof states as follows:

         1.    The Debtor filed this Chapter 13 case on July 8, 2019 and is operating under a

confirmed Chapter 13 Plan.

         2.    On December 9, 2019 the Trustee filed a Motion to Dismiss this case due to

unreasonable delay due to an underfunding issue.

         3.    An Amended Plan was filed on December 12, 2019 but it failed to fully address the

issue.

         4.    Counsel for the Debtor had difficulty contacting the Debtor to address this issue and

as a result the Court granted the Trustee’s Motion to Dismiss on March 11, 2020, although the order

granting the Motion has not been entered on the docket.

         5.    On March 18, 2020 the Debtor met with counsel and executed an Amended Chapter

13 Plan that fully addresses the underfunding issue and the same is being filed contemporaneous with

James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor
Case 19-33549-KRH        Doc 32     Filed 03/18/20 Entered 03/18/20 13:43:12         Desc Main
                                   Document      Page 2 of 7



this Motion.

       6.      The Debtor has been making his regular Chapter 13 Plan payments to the Trustee is

current with the same.

       7.      The Debtor desires to remain in this case.

       WHEREFORE, the Debtor respectfully requests that the Court Reconsider the granting of the

Trustee’s Motion to Dismiss this Case of this case and grant such other relief as may be deemed

appropriate.

                                              ANTOINE MABONGHOT


                                              By: /s/ James E. Kane
                                                          Counsel




James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor




                                                 2
Case 19-33549-KRH          Doc 32    Filed 03/18/20 Entered 03/18/20 13:43:12              Desc Main
                                    Document      Page 3 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)

to all parties registered to receive notice thereof and to all creditors and parties in interest on the

attached mailing matrix.



                                               /s/ James E. Kane
                                               Counsel for Debtor




                                                  3
Case 19-33549-KRH         Doc 32     Filed 03/18/20 Entered 03/18/20 13:43:12              Desc Main
                                    Document      Page 4 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


IN RE:                                         )
                                               )
ANTOINE MABONGHOT                              )       Case No. 19−33549−KRH
                                               )       Chapter 13
                       Debtor                  )

                            NOTICE OF MOTION AND HEARING

       The above Debtor has filed Motion to Reconsider the granting of the Trustee’s Motion to
Dismiss this Case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the court
to consider your views on the motion, then on or before April 1, 2020 you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street
                       Richmond, VA 23219

         You must also mail a copy to:

                       James E. Kane, Esquire
                       Kane & Papa, P.C.
                       1313 East Cary Street
                       Richmond, Virginia 23219




                                                   4
Case 19-33549-KRH          Doc 32    Filed 03/18/20 Entered 03/18/20 13:43:12              Desc Main
                                    Document      Page 5 of 7



              Attend a hearing scheduled for April 8, 2020 at 12:00 p.m. at the U.S.
               Bankruptcy Court, Eastern District of Virginia, 701 East Broad Street, Room
               5000, Richmond, VA 23219. If no timely response has been filed opposing the
               relief requested, the court may grant the relief without holding a hearing.

       If you or your attorney do not take these steps, the court may decide that you do not oppose
   the relief sought in the motion or objection and may enter an order granting that relief.

Dated : March 18, 2020                         ANTOINE MABONGHOT


                                               By: /s/ James E. Kane
                                                           Counsel


James E. Kane (VSB #30081)
KANE & PAPA, P.C.
1313 East Cary Street
Richmond, VA 23219
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020, I will electronically file the foregoing with the

Clerk of Court using the CM/ECF system, which will then send a notification of such filing (NEF)

to all parties registered to receive notice thereof and to all creditors and parties in interest on the

attached mailing matrix.



                                               /s/ James E. Kane
                                               Counsel for Debtor




                                                  5
              Case 19-33549-KRH   Doc 32    Filed 03/18/20          Entered 03/18/20 13:43:12      Desc Main
Label Matrix for local noticing       ExeterDocument
                                             Finance LLC, c/o Page
                                                              AIS Portfolio
                                                                      6 of 7Servic   UST smg Richmond
0422-3                                4515 N Santa Fe Ave. Dept. APS                 Office of the U. S. Trustee
Case 19-33549-KRH                     Oklahoma City, OK 73118-7901                   701 East Broad St., Suite 4304
Eastern District of Virginia                                                         Richmond, VA 23219-1849
Richmond
Wed Mar 18 13:39:42 EDT 2020
United States Bankruptcy Court        (p)BLEECKER BRODEY AND ANDREWS                 (p)CREDIT CLEARING HOUSE OF AMERICA INC
701 East Broad Street                 9247 N MERIDIAN ST STE 101                     P O BOX 1209
Richmond, VA 23219-1888               INDIANAPOLIS IN 46260-1813                     LOUISVILLE KY 40201-1209



CLHV,LLC t/a Colonial-Heritage        Commonwealth of Kentucky                       DEPARTMENT OF THE TREASURY - IRS
c/o Richard J Knapp & Assoc.          Div. of Collect/Dept. of Rev.                  INTERNAL REVENUE SERVICE
1910 Byrd Ave. Suite 5                P.O. Box 491                                   PO BOX 7346
Richmond, VA 23230-3034               Frankfort, KY 40619-0001                       PHILADELPHIA, PA 19101-7346


Dr. Kathryn Murphy-Judy               ERC/Enhanced Recovery Corp                     Exeter Finance LLC
14111 Ridge Creek Road                Attn: Bankruptcy                               AIS Portfolio Services, LP
Midlothian, VA 23112-4308             8014 Bayberry Road                             4515 N Santa Fe Ave. Dept. APS
                                      Jacksonville, FL 32256-7412                    Oklahoma City, OK 73118-7901


Exeter Finance LLC                    Exeter Finance LLC                             Exeter Finance LLC c/o AIS Portfolio Service
PO Box 204480                         PO Box 650693                                  4515 N Santa Fe Ave. Dept. APS
Dallas, TX 75320-4480                 Dallas, TX 75265-0693                          Oklahoma City, OK 73118-7901



(p)G L A COLLECTION CO INC            Internal Revenue Service                       KENTUCKY DEPARTMENT OF REVENUE
PO BOX 588                            P.O. Box 7346                                  LEGAL SUPPORT BRANCH
GREENSBURG IN 47240-0588              Philadelphia, PA 19101-7346                    P O BOX 5222
                                                                                     FRANKFORT KY 40602-5222


KENTUCKY HOUSING CORPORATION          Kentucky Housing Corp.                         NPRTO South-East, LLC
PO BOX 4809                           Attn: Bankruptcy                               256 W. Data Drive
FRANKFORT, KY 40604-4809              1231 Louisville Rd                             Draper, Utah 84020-2315
                                      Frankfort, KY 40601-6191


Norton Healthcare                     Ontime Finance LLC                             Progressive Leasing
by American InfoSource as agent       5203 Preston Highway                           256 West Data Drive
4515 N Santa Fe Ave                   Suite 200                                      Draper, UT 84020-2315
Oklahoma City, OK 73118-7901          Louisville, KY 40213-2721


(p)REPUBLIC FINANCE LLC               U.S. Department of Housing and Urban Develop   Antoine Mabonghot
282 TOWER RD                          451 7th Street S.W.                            5522- B Cardiff Court
PONCHATOULA LA 70454-8318             Washington, DC 20410-0002                      Henrico, VA 23227-3173



James E. Kane                         John P. Fitzgerald, III                        Suzanne E. Wade
Kane & Papa, PC                       Office of the US Trustee - Region 4 -R         7202 Glen Forest Drive, Ste. 202
1313 East Cary Street                 701 E. Broad Street, Ste. 4304                 Richmond, VA 23226-3770
P.O. Box 508                          Richmond, VA 23219-1849
Richmond, VA 23218-0508
              Case 19-33549-KRH               Doc 32      Filed 03/18/20 Entered 03/18/20 13:43:12                      Desc Main
                                                         Document      Page 7 of 7
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bleecker Brodey & Andrews                            CCHA -Credit Clearinghouse                           GLA Collection Company
9247 N. Meridian Street                              Ccha                                                 Attn: Bankruptcy
Suite 101                                            Po Box 1209                                          Po Box 588
Indianapolis, IN 46260-0000                          Lousiville, KY 40201-0000                            Greensburg, IN 47240-0000


REPUBLIC FINANCE, LLC                                (d)Republic Finance Llc                              End of Label Matrix
282 TOWER RD                                         Attn: Bankruptcy                                     Mailable recipients   29
PONCHATOULA, LA 70454                                8013 Bardstown Rd                                    Bypassed recipients    0
                                                     Louisville, KY 40291-0000                            Total                 29
